Title: From John Adams to Tobias Lear, 24 December 1799
From: Adams, John
To: Lear, Tobias



Sir
Phyladelphia December 24. 1799

I recd—in due Season your Letter of the fifteenth of this Month, and immediately communicated it to both Houses of Congress in a Message. The melancholly Event announced in it, had been before communicated to the Legislature, but upon less authentic and regular Evidence. The American People are sincere Mourners, under the loss of their Friend and Benefactor. For General Washington it is a Consummation devoutly to be wished.
I pray you Sir to present my Regards to Madam Washington and all the amiable And worthy Family and assure them of my Sincere Sympathy with them under this great affliction.
I feel also for yourself, as you have lost in General Washington a Friend not to be replaced.
With my Esteem I am / Sir your most obedient and / humble servant
John Adams
